Missouri Court of Appeals
                          Southern District


APRIL 3, 2015
THE FOLLOWING CASES WERE AFFIRMED PURSUANT TO RULE 84.16(b).

1.   Case No. SD32670

     Re:   COPE MARINE TABLEROCK, INC.,
           KENNETH L. COPE and
           SHEILA M. COPE,
           Plaintiffs-Respondents,
           vs.
           GEORGE W. HENSLEY D/B/A
           CONSTRUCTION PROCESSING
           COMPANY, LLC,
           VIRGINIA D. HENSLEY D/B/A
           CONSTRUCTION PROCESSING
           COMPANY, LLC, and
           CONSTRUCTION PROCESSING
           COMPANY, LLC,
           Defendants-Appellants.